Citation Nr: 1801132	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-26 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected right ankle status-post fracture, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for a right wrist disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a left hand disability, to include each finger of the left hand.

9.  Entitlement to service connection for left foot pes cavus.

10.  Entitlement to service connection for right foot pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from January 1989 to July 2012.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and Salt Lake City, Utah.  Jurisdiction presently resides with the RO in Salt Lake City, Utah.

The Board notes that although no informal hearing presentation is of record in connection with the present appeal, as discussed in further detail below, additional development of the appeal is required.  As such, rather that further delay the appeal, the Veteran and his representative will be afforded another opportunity to present argument should the appeal be returned to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the right ankle, although the most recent supplemental statement of the case was issued in February 2014, additional pertinent evidence has been received since that time, to include a number of private and VA treatment records and a March 2015 VA examination of the right ankle.  A supplemental statement of the case must be issued following initial review of this evidence by the AOJ.  38 C.F.R. § 19.37 (2017).

In addition, since the most recent examination of this disability took place in March 2015, the Board finds that a new examination should be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

The Board additionally notes that in December 2014, the Veteran submitted correspondence timely appealing December 2013 and November 2014 rating decisions denying service connection for diabetes mellitus, a right elbow disability, left and right wrist disabilities, left and right shoulder disabilities, a left hand disability, to include each finger on the left hand, and left and right foot pes cavus.  No statement of the case has been issued addressing these issues and there is no indication that this appeal is currently being processed by the AOJ.  A statement of the case must be issued on remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case addressing the issues of entitlement to service connection for diabetes mellitus, a right elbow disability, left and right wrist disabilities, left and right shoulder disabilities, a left hand disability, to include each finger on the left hand, and left and right foot pes cavus.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2.  Associate with the claims file any outstanding VA treatment records.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his right ankle.  The electronic claims folders should be made available to the examiner for review in conjunction with the examinations and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the ankle.

To the extent feasible, the examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing for the joint in question and, if possible, for the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should accompany any opinion provided.

4.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




